Citation Nr: 9924916	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  98-06 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for the cause of the veteran's death, to include 
entitlement to Dependency and Indemnity Compensation pursuant 
to the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Mark E. Goodson, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1942 to September 
1945, and from June 1948 to April 1949.  The veteran died on 
April [redacted], 1992.  The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal in a manner that warrants some explanation.  In 
July 1997, the Board denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death, including entitlement to Dependency and 
Indemnity Compensation (DIC) claimed pursuant to 38 U.S.C.A. 
§ 1151.  The Board notified the appellant of that decision, 
and she did not appeal therefrom.  Thus, that decision became 
final.  See 38 U.S.C.A. § 7104(b) (West 1991).  Accordingly, 
her claim may be reopened, but only if new and material 
evidence is submitted in support of her claim.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).  

In August 1997, the appellant's representative submitted a 
petition to "reopen" the claim.  In a January 1998 
decision, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California determined that no new 
and material evidence had been presented, and notified the 
appellant of that decision.  The appellant appealed that 
decision to the Board.  See January 1998 notice of 
disagreement, April 1998 statement of the case (SOC), and 
April 1998 VA Form 9 ("Appeal to the Board of Veterans' 
Appeals").  In April 1998, the undersigned Member of the 
Board conducted a hearing on the matter at the RO.  

The Board notes that the law provides that "[a] claim by a 
surviving spouse ... for compensation or [DIC] shall also be 
considered to be a claim for death pension and accrued 
benefits."  38 U.S.C.A. § 5101(b)(1) (West 1991) (emphasis 
added).  This is so even where, as here, the surviving spouse 
strikes through the portion of the claim form pertaining to 
death pension benefits.  Isenhart v. Derwinski, 3 Vet. 
App. 177 (1992).  Here, the questions of entitlement to death 
pension and accrued benefits have not been addressed, 
notwithstanding that the appellant submitted her claim for 
DIC within a year of the veteran's death.  Moreover, the 
Board also notes that in a January 1993 VA Form 646, 
submitted within a year of the veteran's death, the 
appellant's representative asserted that there was clear and 
unmistakable error (CUE) in a July 1991 rating decision, with 
respect to the assignment of a higher rating for the 
veteran's service-connected duodenal ulcer disorder.  The RO 
has not addressed this matter in the first instance.  These 
matters are referred to the RO for appropriate action. 


REMAND

As noted above, the RO's January 1998 decision determined 
that no "new and material" evidence had been submitted 
sufficient to reopen the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.  In 
doing so, the RO relied on the legal definition of 
"material" in effect at that time, i.e., that in order to 
be sufficiently material to reopen, newly-submitted evidence 
must raise "a reasonable possibility" that, when considered 
in light of all of the evidence of record, the outcome of the 
claim on the merits would be different.  Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  The RO also relied on the 
Colvin test of materiality in its April 1998 SOC.  

However, in September 1998, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the Colvin test for materiality.  Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  The Federal Circuit in Hodge 
held that materiality should be determined pursuant to the 
definition provided by 38 C.F.R. § 3.156(a).  Here, the 
decision in Hodge requires the Board to apply only the 
definition of materiality provided by 38 C.F.R. § 3.156(a).  
By contrast, the RO clearly relied only on the Colvin 
standard, and thus did not substantively address 38 C.F.R. 
§ 3.156(a), notwithstanding that the RO cited that regulation 
in its April 1998 SOC.    In the event new and material 
evidence is found, thereby reopening the claim, the RO should 
proceed with adjudication of the claim, first determining 
whether the appellant's claim is well-grounded.  See Elkins 
v. West, 12 Vet. App. 209 (1999). 

When the Board addresses in its decision a question that has 
not been addressed by the RO, the Board must consider whether 
the claimant has been given adequate notice of the need to 
submit evidence or argument on that question, and an 
opportunity to submit such evidence and argument, and to 
address that question at a hearing, and, if not, whether the 
claimant has been prejudiced thereby.  Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  Here, the Board is concerned 
that the appellant has not been provided with notice and 
opportunity to be heard with respect to the application of 
38 C.F.R. § 3.156(a).  Thus, a remand is warranted in order 
to avoid prejudice to her.  38 C.F.R. § 19.9 (1998). 

This case is REMANDED for the following actions: 

The RO should readjudicate the 
appellant's petition to reopen her claim 
of entitlement to service connection for 
the cause of the veteran's death, to 
include entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1151.  In 
doing so, the RO should apply the test 
for materiality set forth in 38 C.F.R. 
§ 3.156(a), and not the invalidated 
Colvin standard.  Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  If any 
benefit sought is denied, a supplemental 
SOC should be issued to the appellant 
and her representative.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until she is informed, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Nancy R. Robin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



